Title: From James Madison to Robert R. Livingston, 25 May 1803
From: Madison, James
To: Livingston, Robert R.


Sir,
Department of State, May 25th. 1803.
Your several letters of March 3. 11. 18 & 24th with their inclosures have been duly received, as has been that of March 12th to the President. According to the request in this last, I now acknowledge also, or perhaps repeat the acknowledgment of the two papers inclosed, the one in your letter of Feby 26, the other in that of Augt. 10th. 1802.
The assurances given by the Chief Consul on the subject of our claims, cannot but be acceptable although they amount to less than justice because no more than justice would have been done if the claims had been satisfied without delay which has intervened and according to the example of good faith and punctuality in executing the treaty given by the United States. It is to be hoped that the sincerity of these assurances will be verified by the success of the measures you are taking for a final and favorable settlement in behalf of our Citizens, who have never doubted, as far as I know, your solicitude or your exertions to obtain justice for them.
The assurances given at the same time by the Chief Consul of his regard for the United States, and of his personal esteem for their Chief Magistrate are entitled also to favorable attention, as an indication that a juster value begins to be placed on our friendly relations to the French Republic. Whether this language of the French government be the effect of the political crisis in which it finds itself or of a growing conversion of the important destinies and honorable policy of the United States or as is probable of both considerations you will in return, communicate the assurances with which you are charged by the President, of his disposition to cherish a reciprocity of their sentiments, and that sincere amity between the two Nations which is prescribed to both, by such weighty advantages.
The persevering evasions of your demands on the subject of the deposit at New Orleans and generally of the rights of the United States as fixed by their treaty with Spain is not a little astonishing. It is as difficult to be reconciled with the sincerity of the late professions of the French government and with the policy which the moment dictates to it as with any other rational motives. It is the more extraordinary too as it appears by a late communication from the Spanish government to Mr. Pinckney of which he says he forwarded a copy to Paris and of which another is herewith inclosed that the treaty of cession expressly saves all rights previously stipulated to other nations but; a conduct so inexplicable is little fitted to inspire confidence or to strengthen friendship and rendered proper the peremptory declaration contained in your note of the 16th. March. The negotiations succeeding the arrival of Mr. Monroe can not fail to draw out the views of France on this important subject.
You were informed in my letter of the 18 & 20th April that orders had been transmitted by the Spanish government for restoring the deposit. The answers from New Orleans to the Spanish and French ministers here shew that their successive interpositions including the peremptory one from the marquis dYrujo of the 13 March were all unavailing. The orders of the king of Spain will no doubt be obeyed if they arrive before possession be given to the French authority nor is it presumable that in that event they would be disregarded. Still it is possible that the French agents may chuse to wait for the French construction of the treaty before they relinquish the ground taken by the intendant and the more possible as the orders to the intendant may contain no disavowal of his construction of it. Under these circumstances it will be incumbent on the French government to hasten the orders necessary to guard against a prolongation of the evil and the very serious consequences incident to it. It can not be too much pressed that the justice and friendship of France in relation of our rights and interests on the Mississippi will be the principal rules by which we shall measure her views respecting the United States and by which the United States will shape the course of their future policy towards her.
Your answer to the complaint of a traffic of our Citizens with the Negroes of St. Domingo and of Subscriptions in Philadelphia in behalf of the latter was founded in just observations. You may now add, with respect to the Subscriptions, the positive fact, that no such Subscriptions have ever been instituted; and with respect to the other complaint, that no such traffic is known or believed to have taken place; or if it has taken place that it must have been from foreign ports, and not from ports of the United States.
You will find by the memorial herewith inclosed from three Citizens of the United States now imprisoned at Jacmel, that whilst we repel unfounded complaints on the part of France, the best founded ones exist on ours. The letter written to Mr. Pichon, on this occasion, of which a copy is enclosed, will suggest the proper representation to the French Government. It is to be wished that his answer to me may be a type of that which will be given to you. The case of Captains Rogers & Davidson will connect itself with that now committed to your attention.
We are still ignorant of the result of the armed negotiations between Great Britain and France. Should it be war, or should the uncertainty of the result, be spun out, the crisis may be favorable to our rights and our just objects, and the President assures himself that the proper use will be made of it. Mr. Monroe’s arrival has not yet been mentioned in any accounts which have not been contradicted. I have the honor to be, With great respect & esteem, Sir your most obt. Servt.
James Madison
 

   
   RC (PHC); RC, three copies (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). First RC in a clerk’s hand, signed by JM; decoded interlinearly. Italicized words and letters are those encoded by a State Department clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). Second RC, marked “(Duplicate),” is a letterpress copy of first RC. Third RC marked “(Triplicate.)”; in a clerk’s hand, signed by JM; partially in code. Fourth RC, marked “(Quadruplicate),” is a letterpress copy of the third RC. Second, third, and fourth RCs not decoded. Enclosures not found, but see nn. 5, 11, and 12.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:385–86, 410–12, 431–32, 447–48.



   
   Livingston to Jefferson, 12 Mar. 1803 (DLC: Jefferson Papers).



   
   Livingston to JM, 26 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:492–94 and n. 1).



   
   Livingston to JM, 10 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:467–69, 470 n. 3).



   
   For Cevallos’s letter to Charles Pinckney, 31 Mar. 1803, see Pinckney to JM, 28 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:469–71 and n. 4).



   
   Livingston decoded this word as “Says.”



   
   For Livingston’s 16 Mar. 1803 note to Talleyrand asserting the American right of deposit at New Orleans, see Livingston to JM, 18 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:431–32 and n. 2).



   
   For JM’s first letter of 18 Apr. to Livingston and Monroe and his letter to Monroe of 20 Apr., see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:527–32, 540–41.



   
   For Yrujo’s letters to Morales and Salcedo of 11 Mar., see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:410 n. 2.




   
   For Talleyrand’s letter of complaint and Livingston’s reply, see Livingston to JM, 24 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:447–48, 449 n. 4).



   
   For the memorial of Enoch Robins, Joseph Gardner, and James J. Barry, 11 Apr. 1803, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:503.



   
   JM no doubt enclosed his letter to Pichon of 20 May 1803, complaining of the treatment of the three American citizens at Jacmel, to which Pichon replied on 24 May 1803.



   
   For details of the mistreatment of John Rodgers and William Davidson at Saint-Domingue, see Rodgers to JM, June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:270–72 and n. 1). For the latest of JM’s instructions to Livingston on this case, see JM to Livingston, 23 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:343–44).


